DETAILED ACTION
This Final Office Action is in response to amendments filed 10/31/2022.
Claims 1, 8, and 15 have been amended.
Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, new references have been combined with Rodrigues to teach the amendments filed 10/31/2022.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (US 2018/0341934 A1), hereinafter Rodrigues, in view of March et al. (US 2009/0150294 A1), hereinafter March, and Lee et al. (US 2019/0156329 A1), hereinafter Lee.
Claim 1
Rodrigues discloses the claimed method (see Figure 7), comprising: 
transmitting, by a projectable transaction card (i.e. client device 203.1 that includes a debit card stored in a mobile wallet), location information to a device (i.e. application server 201.1) (see ¶0108, with respect to step 702 of Figure 7, regarding that the location of client device 203.1 is determined, so as to determine one or more nearby ATMs 205, where application server 201.1 performs the determination, where the client device includes a debit card stored in a mobile wallet, as described in at least ¶0088), wherein the projectable transaction card is associated with an account entity (see ¶0088, ¶0024, regarding that the client device includes a debit card stored in a mobile wallet associated with a registered user capable of being used to perform financial transaction with the ATM), and wherein the location information is associated with a location of the projectable transaction card (see ¶0108, regarding the location is of the client device 203.1, which includes a debit card stored in a mobile wallet on the client device, as described in ¶0088); 
receiving, by the projectable transaction card and based on the location of the projectable transaction card being in proximity to a location associated with the account entity, navigation information for display on the display screen of the projectable transaction card, wherein the navigation information includes information for navigating from the location of the projectable transaction card to the location associated with the account entity (see ¶0108-0110, with respect to step 702-704 of Figure 7, regarding the selection of a nearby ATM on a map interface, where the user is provided with turn-by-turn directions for navigation to the selected ATM from their current location, as described in ¶0062-0063); and
providing, for display by the projectable transaction card, the navigation information via the display screen of the projectable transaction card (see at least ¶0062-0063, regarding the turn-by-turn directions are presented to a user using a map interface, which is provided on a display, as described in at least ¶0059).
As discussed above, Rodrigues teaches the “projectable transaction card” as a debit card stored in a mobile wallet of a client device in ¶0108, and Rodrigues does not teach that the projectable transaction card includes a transaction card that includes a display screen on the transaction card. However, a transaction card comprising a display screen, also known as a smart card or e-card, is a well-known alternative to an electronic mobile wallet, and it would be obvious to modify the mobile wallet of Rodrigues to be a smart card, in light of Lee and March.
Specifically, March teaches a transaction card that includes a display screen on the transaction card (see ¶0084-0099, with respect to Figures 9A-9C, regarding financial card 417). Similar to the client device provided with a mobile wallet in Rodrigues, the financial card 417 of March displays geographical position data of the financial card 417 that is obtained by a GPS receiver 426 provided on the financial card 417 (see ¶0093, with respect to Figure 9A), and the financial card 417 communicates with a remote financial terminal 402 (see ¶0090).
Lee teaches that a smart card (similar to the financial card of March, i.e. a transaction card) is a known alternative to using a mobile wallet application executed in a smart phone (similar to the mobile wallet application of the client device of Rodrigues, i.e. the projectable transaction card) in ¶0107. 
In Rodrigues, navigation instructions are provided on the display screen of a projectable transaction card based on the determined location of the projectable transaction card. In March, the determined location of the projectable transaction card is provided on the display screen of the projectable transaction card. However, it is the embodiment of the projectable transaction card as a transaction card that is modified by March; therefore, the use of the location data generated by the projectable transaction card does not influence this combination.
Since the systems of March and Lee are directed to the same field of endeavor, i.e. projectable transaction card provided with a display that detects location, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rodrigues, such that the projectable transaction card includes a transaction card that includes a display screen on the transaction card, in light of March, with the predictable result of using one of the various known computing devices in which card wallet applications can be installed and executed (¶0107 of Lee) that may be more desirable to the user.
In ¶0062, Rodrigues describes the determination of one or more nearby ATMs based on the location of the client device being made prior to the user being presented with the map interface, which provides turn-by-turn directions to one of the ATMs from the user’s current location, as described in ¶0063; therefore, the combination of Rodrigues, March, and Lee further teaches that the navigation information is not provided for display on the display screen of the transaction card prior to the location of the projectable transaction card being in proximity to the location associated with the account entity.
Claims 2, 9, and 16
Rodrigues further discloses that the navigation information is displayed as a map (see ¶0109, ¶0063), as discussed in the rejection of claim 1.
Claims 4, 11, and 18
Rodrigues further discloses providing the navigation information via the display screen (see ¶0062-0063, regarding the turn-by-turn directions are presented to a user using a map interface, which is provided on a display, as described in at least ¶0059) is based on a determination that the projectable transaction card is within a threshold distance of the location associated with the account entity, given that the turn-by-turn directions allow the user to navigate from a selected ATM from their current location (see ¶0062-0063), where the ATM is selected from ATMs within a distance threshold (see ¶0108-0110, with respect to Figure 7).
Claims 5, 12, and 19
Rodrigues further discloses that the display screen is configured to additionally display a transaction indicator associated with the projectable transaction card (see ¶0110-0113, with respect to steps 705-708 of Figure 7, regarding the input of a desired withdrawal amount, where the outcome of the withdrawal query is indicated to the customer using the map interface).
Claims 6 and 13
Rodrigues further discloses that transmitting the location information is based on a user interaction with the projectable transaction card (see ¶0107, with respect to steps 700 and 701 of Figure 7, regarding the customer selects an option to perform a withdrawal query prior to determining the location of the client device).
Claims 7 and 14
Rodrigues further discloses that the projectable transaction card is configured with an identification of the location associated with the account entity (see ¶0108, regarding that the client device 203.1 receives one or more nearby ATMs, where the ATMs 205 are provided in the context of additional mapping data, as described in ¶0109).
Rodrigues further discloses detecting that the projectable transaction card is within a threshold distance of the location associated with the account entity based on the configuration (see ¶0108, with respect to step 702 of Figure 7, regarding that the nearby ATMs are within a distance threshold), and transmitting the location is based on the detection that the projectable transaction is within the threshold distance of the location associated with the account entity (see ¶0108, with respect to step 702 of Figure 7, regarding that the nearby ATMs are within a distance threshold, where the application server 201.1 determines the nearby ATMs 205 and returns the results to the client device 203.1).
Claim 8
The combination of Rodrigues, March, and Lee discloses the claimed projectable transaction card (i.e. client device 203.1 that includes a debit card stored in a mobile wallet), comprising one or more memories and one or more processors, coupled to the one or more memories (see ¶0080, with respect to the client device 203.1 embodied as a smartphone) configured to perform the method discussed in the rejection of claim 1.
Claim 15
The combination of Rodrigues, March, and Lee discloses the claimed non-transitory computer-readable medium storing a set of instructions (see ¶0066-0071), the set of instructions comprising the steps discussed in the rejection of claim 1.
Claim 20
Rodrigues further discloses that the projectable transaction card is configured with local access to a set of maps associated with the location information associated with the account entity (see ¶0109, regarding the client device 203.1 utilizes a map interface with a mapping API to provide the ATM 205 locations).
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues in view of March and Lee, and in further view of Nobe et al. (US 5,365,448), hereinafter Nobe.
Claims 3, 10, and 17
Rodrigues further inherently discloses   receiving updated location information associated with an updated location of the projectable transaction card, and preventing the display screen from providing the navigation information, given that it is well known to stop displaying navigation information when an updated location indicates that the user has arrived at the destination. However, if this inherency is not clearly taught in Rodrigues, Nobe is applied in combination to more clearly teach this feature.
Specifically, Nobe discloses a similar display system that receives updated location information associated with an updated location of an operator (similar to the user of the projectable transaction card taught by Rodrigues), and prevents the display screen from providing navigation information (similar to the navigation information taught by Rodrigues) (see abstract).
Since the systems of Rodrigues and Nobe are directed to the same purpose, i.e. displaying navigation information, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Rodrigues, so as to further receive updated location information associated with an updated location of the projectable transaction card, and prevent the display screen from providing the navigation information, in light of Nobe, with the predictable result of preventing errors when the operator completes travel and starts towards a new destination (col. 1, lines 24-57 of Nobe).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661